ANDERSON, J.
It is insisted that the order established the stock law, under which the plaintiff grounds his right for a recovery, is void, for the fact that it was under a second election, held within one year of a previous one and that said last one was forbidden by section 3 of the act of 1900 (Acts 1900, p. 172), being the stock law act for Etowah county. Said section, among other things, says: “Provided, there shall be but one election under this act in any one year.” The manifest meaning of this proviso was to prevent a change within the same year of a status fixed by a valid election, and not to prohibit another attempt to accomplish by a legal election that which was sought by a previous, but invalid, one.
The sixth- plea shows that the first election was held to be null and void, not under a contest upon the second ground given by the act, but under the first, and because not held under the act. The first election, not having been held under the law and having been annulled before the second was ordered, was no bar to the second one. The adjudication of the invalidity of the attemptéd election was conclusive, as no appeal was taken therefrom, if any one had the right to do so, which *421we need not decide. Whether the probate judge had the authority to render a judgment on the contest or not we need not decide, as the judgment so entered was but a repetition of- the verdict of the jury and the grounds of contest.
The local law of Etowah county (Acts 1900, p. 172) was not repealed by the general stock law of 1903 (Acts 1903, p. 431,). — Com-’rs’ Court v. Johnson, 145 Ala. 553, 39 South. 910.
Acts 1900, p.' 170, is not repugnant to section 45 of article 4 of the Constitution of 1901, as the amendment is re-enacted and published at length. — Montgomery v. State, 107 Ala. 383, 18 South. 157.
Whether the act contains two subjects, one of which is not germane to the title, because providing for a penalty and punishment for a violation of the stock law, we need not determine, as the validity of the criminal feature is not before us. It could be shorn of the criminal feature, and remain a good law for all purposes germane to the subject expressed in the title.— M. & O. R. Co. v. State, 29 Ala. 573; Harper v. State, 109 Ala. 28, 19 South. 857; Shehane v. Bailey, 110 Ala. 308, 20 South. 359. But we must not be understood as holding that the criminal feature is not germane to the subject expressed in the title, as that point is not involved.
The judge of probate did not have to enter upon the minutes anything bnt the result as certified to him by the managers. The act declares the effect and the operation of, and manner of enforcing, the law after the result is certified and entered.
The defendant did not establish his plea of set-off.
The judgment of the city court is affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.